VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Thursday the 7th day of April, 2022.

Present: Goodwyn, C.J., Mims, Powell, Kelsey, McCullough and Chafin, JJ., and Millette, S.J.

Lisa J. Wills,                                                                     Appellant,

against          Record No. 210318
                 Court of Appeals Nos. 0117-20-4 and 0144-20-4

W. Neil Wills,                                                                     Appellee.

                                                            Upon an appeal from a judgment
                                                     rendered by the Court of Appeals of
                                                     Virginia.

       Upon consideration of the record, briefs, and argument of counsel, the Court is of the

opinion that there is no reversible error in the judgment of the Court of Appeals. Accordingly,

the Court affirms the judgment of the Court of Appeals for the reasons stated in Wills v. Wills, 72

Va. App. 743 (2021).*

       This order shall be published in the Virginia Reports and certified to the Court of Appeals

of Virginia and the Circuit Court of Arlington County.

                                             A Copy,

                                               Teste:


                                                                      Clerk



       *
         In affirming the decision of the Court of Appeals as to the second assignment of error,
the Court notes that the trial court’s award of prejudgment interest was based on its erroneous
application of Code §§ 20-60.3(14) and -78.2. Therefore, the Court’s affirmance of the Court of
Appeals’ decision is limited to its determination that retroactive child support is not synonymous
with an “arrearage” requiring an award of prejudgment interest under Code § 20-78.2. The
Court takes no position regarding whether prejudgment interest could be awarded as part of a
retroactive child support award under Code § 8.01-382.